Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a magnetron assembly, and processing system with a magnetron assembly, the assembly comprising:
A body extending along and rotatable about a central axis of the magnetron assembly;
A fixed coolant feed structure extending through the body to provide coolant along the central axis to an area beneath the feed;
A rotatable magnet assembly coupled to the bottom of the body, rotated by the body about the central axis and having a plurality of magnets with the central axis passing centrally through.

While prior art exists disclosing knowledge in the art of rotatable magnetron structures with central rotation of a plurality of magnets with a central coolant feed (see prior office actions), none of the prior art teaches nor suggests the coolant feed structure being fixed and extending through a rotatable body as required by the instant claims. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON BERMAN/Primary Examiner, Art Unit 1794